DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding claims rejected under 35 USC 103:
	Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strauss (US 2019/0014064 A1) and Allen (US 2018/0262529 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 1, 10, and 19 each recite “and a certainty score of the fraud determination,” where the relevant portions of the specifications appear to be “when the machine learning model detects fraud in content of a message… the machine learning algorithm may decide intelligently which data to prioritize for sending to the moderators based for example on the uncertainty of the predictions or other metrics.” “the fraud detection… in case of an uncertain decision (e.g., 50% on the scale),” and “…feed a rule based system or another machine learning model that uses this information (e.g., confidence scores for the item being significantly underpriced or for the user trying to move the conversation out of the host platform) as “features” in order to make the final prediction if the message is fraudulent or not.” The specification further discusses the scale thusly: “providing a rating or a score for the content based on a sliding scale… the rating may be a rating between a lowest rating of a very low likelihood of fraudulent content to a highest rating of a very high likelihood of fraudulent content, and other stages of ratings in between.” As such, it is not clear whether the claimed certainty score is the “confidence score,” the “sliding scale,” the output of the sliding scale (e.g., “low likelihood”), or a reference to any of these. 
The claims further recite “implement a soft block on the fraudulent user based on the certainty score, wherein the soft block comprises allowing the fraudulent user to continue to transact in the transaction application while the processor records additional content posted by the fraudulent user and continues to train the machine learning model based on the additional content,” where the language of the specification does not appear to support “allowing the fraudulent user to continue to transact in the transaction application while the processor records additional content posted by the fraudulent user and continues to train the machine learning model based on the additional content.” Instead, the specification recites that “the algorithm supports accumulation of evidence and can put users in a “soft block” state which minimizes their interaction with other users (but does not necessarily block it entirely) until a clear decision can be made,” that “blocked users may be put in an application phase (referred to as jail, etc.) where the users can still send messages that are not delivered to other people and instead only used to further train the fraud models,” and that “the host platform 130 may continue to receive content from the fraudulent user (i.e., buyer device 110) which allows the machine learning algorithm to continue to learn from the fraud.” However, this appears to be different from the claim language specifically reciting “allowing the fraudulent user to continue to transact in the transaction application” (e.g., allowing the fraudulent user to post an additional item for sale). It is also noted that the specification recites both a “soft block” and a “soft-lock” feature, where it is not clear whether these are different functionalities. 
The dependent claims do not rectify the above issues, and are therefore rejected as with their parent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeyer (US 2018/0342121 A1) in view of “Detecting telecommunication fraud by understanding the contents of a call,” hereinafter Zhao, Strauss (US 2019/0014064 A1), and Allen (US 2018/0262529 A1).

Regarding claim 1, Borgmeyer discloses: A computing system comprising: 
a network interface of a host platform of a transaction application configured to establish a communication session (i.e., server system 150 and communication network 140—e.g., see [0051]-[0052] of Borgmeyer) between a first user device of a first user of the transaction application and a second user device of a second user of the transaction application (i.e., caller device 102 and merchant device 120 as per at least FIG. 1 of Borgmeyer), through the host platform; and 
Refer to at least [0046], [0051], [0072]-[0073], and [0095] of Borgmeyer with respect to a conversation between the caller and merchant for performing a business transaction over the server and network system.
a processor of the host platform configured to 
receive a file comprising content based on speech input during the established communication session between the first and second user devices through the host platform, and 
Refer to at least [0054], [0076], and [0095] of Borgmeyer with respect to obtaining an audio feed for monitoring the conversation.
determine, that one of the first user and the second user is attempting to commit fraud during a sale of an item between the first user and the second user via the transaction application based on messages exchanged between the first and second users through the host platform of the transaction application during the established communication session which are stored within the file, 
Refer to at least [0016], [0028]-[0029], [0054], [0056]-[0057], [0066], and [0096] of Borgmeyer with respect to passively monitoring the conversation and determining whether there is fraudulent activity occurring based on analyzing speech from the conversation.
wherein, the processor is further configured to [perform a remedial action].
Refer to at least [0029], [0057], [0062], [0078], and [0098]-[0099] of Borgmeyer with respect to determining fraudulent activity and thereafter issuing an alert. 
Borgmeyer does not disclose: determining fraud via execution of a machine learning algorithm; fraud determination having a certainty score (i.e., “and a certainty score of the fraud”); wherein one or more of user loyalty parameters and successful payment parameters of the first and second users are used to seed the machine learning algorithm during the execution; implement a soft block on the fraudulent user based on the certainty score, wherein the soft block comprises allowing the fraudulent user to continue to transact in the transaction application while the processor records additional content posted by the fraudulent user and continues to train the machine learning model based on the additional content. However, Borgmeyer in view of Zhao discloses: determining fraud via execution of a machine learning algorithm.
Refer to at least the abstract, “Contribution,” and “Application Implementation” sections of Zhao with respect to using machine learning techniques to analyze call data and determine fraudulent activity. 
The teachings of Borgmeyer and Zhao concern detecting fraudulent users and/or user actions and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Borgmeyer to further include machine learning for fraud analysis and detection for at least the purpose of increasing a likelihood of detection (i.e., the Zhao methodology achieved 85-95% accuracy in identifying fraud for select cases).
Borgmeyer-Zhao does not disclose: fraud determination having a certainty score (i.e., “and a certainty score of the fraud”); wherein one or more of user loyalty parameters and successful payment parameters of the first and second users are used to seed the machine learning algorithm during the execution; implement a soft block on the fraudulent user based on the certainty score, wherein the soft block comprises allowing the fraudulent user to continue to transact in the transaction application while the processor records additional content posted by the fraudulent user and continues to train the machine learning model based on the additional content. However, Borgmeyer-Zhao in view of Strauss discloses: fraud determination having a certainty score (i.e., “and a certainty score of the fraud”); implement a soft block on the fraudulent user based on the certainty score, wherein the soft block comprises allowing the fraudulent user to continue to transact in the transaction application while the processor records additional content posted by the fraudulent user and continues to train the machine learning model based on the additional content.
Refer to at least the abstract, FIG. 2, and [0036]-[0040] of Strauss with respect to machine learning for determining fraud, initially training the machine learning model, using the model to monitor live transactions between users, and identifying fraud with low-confidence. Low-confidence threats are sent for further monitoring and review, which is fed into the model. 
The teachings of Borgmeyer-Zhao and Strauss concern detecting fraudulent users and/or user actions and are considered to be within the same field of endeavor and combinable as such.
As such, it further would have been obvious to one of ordinary skill in the art to modify the teachings of Borgmeyer-Zhao to include support for a confidence score as well as review and training based on the confidence score for at least the reasons discussed in [0015] of Strauss (i.e., suspected scammers having their transactions subject to additional monitoring to improve the reliability and quality of a service)
Borgmeyer-Zhao-Strauss does not disclose: wherein one or more of user loyalty parameters and successful payment parameters of the first and second users are used to seed the machine learning algorithm during the execution. However, Borgmeyer-Zhao-Strauss in view of Allen discloses: wherein one or more of user loyalty parameters and successful payment parameters of the first and second users are used to seed the machine learning algorithm during the execution. 
Refer to at least [0101] of Allen, wherein a “fraud score heuristic 908 can be trained for groups of users based on one or more user characteristic, including user type…, user location, user payment type, user credit history....”
Refer to at least [0098] of Allen, wherein “the fraud score heuristic can comprise and/or use supervised, unsupervised or semi-supervised machine learning”
The teachings of Borgmeyer-Zhao-Strauss, and Allen concern detecting fraudulent users and/or user actions and are considered to be within the same field of endeavor and combinable as such.
 Accordingly, it would have been obvious to one of ordinary skill in the art to modify the teachings of Borgmeyer-Zhao-Strauss to further include support for training a fraud model based on user characteristics such as payment type and history for at least the purpose of increasing an accuracy of fraud predictions (i.e., having more data to support calculating a fraud score).  

Regarding claim 2, Borgmeyer-Zhao-Strauss-Allen discloses: The computing system of claim 1, wherein the processor is further configured to transcribe speech into a text file and determine that one of the first user and the second user is attempting to commit fraud based on transcribed text content within the text file.
Refer to at least the “Application Implementation” section and FIG. 4 of Zhao with respect to speech recognition and text resultant therefrom. 
This claim would have been obvious for substantially the same reasons as claim 1 above (i.e., implementing the machine learning analysis of Zhao).

Regarding claim 3, Borgmeyer-Zhao-Strauss-Allen discloses: The computing system of claim 2, wherein the speech is extracted from a chat session between the transaction application executing on the first user device and the transaction application executing on the second user device.
Refer to at least FIG. 1, [0023]-[0024], and [0029]-[0031] of Strauss with respect to obtaining messages from a messaging client. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Borgmeyer-Zhao-Strauss-Allen to further include support for a messaging client and the messaging client being a component of an application providing greater functionality because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., integration with social networks and social network marketplaces).	

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning remediation after fraud detection—e.g., [0061] of Borgmeyer).

Regarding claim 5, Borgmeyer-Zhao-Strauss-Allen discloses: The computing system of claim 1, wherein, in response to determining the first user is attempting to commit fraud during the sale of the item, the processor is further configured to label the first user device as suspicious, notify the second user device of the suspicious first user, and continue to receive and accumulate additional speech input via the first user device for training of the machine learning algorithm.
Refer to at least [0078] and [0098]-[0099] of Borgmeyer with respect to continuing the transaction and analysis after altering takes place. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 6, it is rejected for substantially the same reasons as claim 3 above (i.e., integration with social networks; further see at least FIG. 1 of Strauss concerning a web browser).

Regarding claim 7, Borgmeyer-Strauss-Allen discloses: The computing system of claim 1, wherein the processor is further configured to train the machine learning algorithm based on text messages that have been marked as fraudulent content.
Refer to at least the “Analyzing and selecting data by machine learning algorithms” section of Zhao with respect to training the machine learning algorithm.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning analyzing the speech of a conversation during a transaction to make a purchase).

Regarding claim 9, Borgmeyer-Zhao-Strauss-Allen discloses: The computing system of claim 1, wherein the machine learning model is trained based on historical user behavior with respect the first user and the second user via the first user device and the second user device, respectively.
Refer to at least [0030], [0054], [0058], and [0060] of Borgmeyer with respect to obtaining voice samples from users. 
Refer to at least the “Analyzing and selecting data by machine learning algorithms” section of Zhao with respect to training the machine learning algorithm.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding independent claim 10, it is substantially similar to independent claim 1 above, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 11, 13-14, and 16-18, they are substantially similar to claims 2, 4-5, and 7-9 above, and are therefore likewise rejected.

Regarding claims 12 and 15, they are substantially similar to claims 3 and 6 above, and are therefore likewise rejected.

Regarding independent claim 19, it is substantially similar to independent claim 1 above, and is therefore rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 20, it is substantially similar to claim 5 above, and is therefore likewise rejected.

Regarding claim 21, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Allen concerning user characteristics such as their payment information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432